DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 04/18/2019, 05/13/2019 and 05/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito [JP-2007046637-A], Applicant Cited Prior Art.
Claim 1, Saito discloses an electric actuator [31, figure 6], comprising: a driving motor [3]; a motion conversion mechanism [4] configured to convert a rotary motion of the driving motor to a linear motion in an axial direction parallel with an output shaft [29] of the driving motor [3]; a transmission gear mechanism [11] configured to transmit a driving force from the driving motor[3]  to the motion conversion mechanism [4]; and a speed reduction mechanism [30] configured to reduce a speed of the rotary motion of the driving motor [3], and output the rotary motion reduced in speed to the transmission gear mechanism [11], wherein a side of one end portion of a rotation shaft [35] of a gear of the transmission gear mechanism is rotatably supported by a bearing [12], and a side of another end portion of the rotation shaft [35] of the gear is rotatably supported by the output shaft [29] of the driving motor [3, at the clutch location 7, see figures 6 and 2].
Claim 3, Saito discloses the electric actuator according to claim 1, wherein the driving motor [3] is mounted to an actuator case [2] to which the bearing [12] is mounted [figure 6].
Claim 4, Saito discloses the electric actuator according to claim 3, wherein the speed reduction mechanism [30] is mounted together with the driving motor [3] to the actuator case [2, figure 6].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saito [JP-2007046637-A] in view of Shibata [JP JP-2000120810-A] (see machine translation), both Applicant Cited Prior Art.
Claim 2, Saito discloses the electric actuator according to claim 1, wherein the speed reduction mechanism [30] is in the form of vertically aligned gears.
Saito fails to teach that the speed reduction mechanism comprises a planetary-gear speed reduction mechanism as claimed.
Shibata teaches a motor [3] embedded speed reducer [2] in various embodiment [figures 1-4] wherein in one version the speed reduction mechanism [2] comprises a planetary-gear speed reduction mechanism [paragraph 0012], comprising: a sun gear [22] integrally mounted to the output shaft [30] of the driving motor [3]; a ring gear [10] arranged on an outer peripheral side of the sun gear [22]; a plurality of planetary gears [22g], which are arranged between the sun gear [22] and the ring gear [10], and are configured to mesh with the sun gear and the ring gear [paragraph 0014]; and a planetary gear carrier [24], which is configured to rotatably hold the plurality of planetary gears 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the speed reduction mechanism of Shibata in the electric actuator of Saito as an alternative gear arrangement since a simple substitution of one known element for another [in this case the arrangement of the speed reduction gears], producing a predictable result, renders the claim obvious.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837